DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) document submitted on June 2, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 discloses “the enlargement lens”, however neither claim 12 nor claim 1 has disclosed “an enlargement lens” previously. Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “element” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reflection optical element being configured to…” in claim 1, “position detector configured to detect …” in claim 7, “driver configured to drive …” in claim 13, “ deformation unit configured to deform…”  in claim 14, “ reflection optical element being configured to guide…”. 
 	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	Claims 2,3,4,5,6,8, 9,10,11,12 are also interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 1. 

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claim(s) 1-4, 8,9,10,15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ishida (US Pub No.: US 2020/0228693 A1).
	Regarding claim 1, Ishida discloses a display apparatus (Para 39; imaging apparatus 100) comprising:
 an image display element (Fig. 2; Para 67; display on the monitor 213), 
an eyepiece portion (Para 73; finder eyepiece portion 242); 
an object window (Para 73; finder window 241);
 and a reflection optical element (Para 73; ND filter 243, plate 244, liquid crystal plate 248, 249 and prism 246) disposed at a position between the eyepiece portion and the object window (Fig. 4; wherein ND filter 243, liquid crystal plate 248, 249 and prism 246 are disposed between finder window 241 and eyepiece portion 242), the reflection optical element being configured to guide a picture displayed on the image display element to the eyepiece portion ( Par 73; The subject light transmitted through the finder window 241, the ND filter 243, the objective lens 245, and the prism 246 is guided to the finder eyepiece portion 242 by the eyepiece lens 247. Consequently, an optical image of the subject can be observed using the finder eyepiece portion 242. That is, the finder window 241, the ND filter 243, the ¼ wave plate 244, the objective lens 245, the prism 246, the eyepiece lens 247, and the finder eyepiece portion 242 function as the optical finder (optical view finder).), 
wherein the reflection optical element changes a state to a first state and to a second state by changing a transmittance (Para 74;  he neutral density filter 243 (electronically variable ND filter; neutral density (ND)) is disposed on the rear surface (on the subject side from the prism 246) of the finder window 241 in a state where the ND filter 243 is perpendicular to the optical axis L2 of the subject light incident from the finder window 241. The ND filter 243 is an ND filter using an electrochromic (EC) element (EC element) and is an electronically variable ND filter of which the light transmittance can be changed by applying a voltage; wherein when NF filter transmittance changes, the transmittance of prism and liquid crystal plates also change since  the light is transmitted through all of them and is guided to the eyepiece lens  ) , 
wherein in the first state, the picture displayed on the image display element is viewed via the eyepiece portion (Para 79; Figs. 4,5; the ND filter 243 includes regions R1, R2, and R3, and calculation and control of the transmittance are independently performed for each region. The regions R1 and R3 correspond to a region in which the information such as the imaging information is mainly displayed in the display range of the optical finder. and the region R2 corresponds to a region in which the image (the optical image of the subject) is mainly displayed (refer to FIGS. 8 to 10)) , 
and wherein in the second state, an image in which an image from the object window and an image displayed on the image display element are superimposed is viewed via the eyepiece portion (  Para 77-80; 99  : Figs. 4,5,6,9;  In the ND filter 243, transparent electrodes corresponding to the regions R1, R2, and R3 are arranged. The transmittance of each region may be independently controlled by causing the transmittance control unit 264 to set an applied voltage for each region. Measurement of brightness of external light (acquisition of the brightness information) based on an output signal of the imaging element 202 and display control (including control for maintaining relative brightness) of the liquid crystal plate 248 are performed for each region (regions F1 to F3; refer to FIGS. 8 to 10) corresponding to the regions R1, R2, and R3.  region R4 (and a corresponding transparent electrode) may be disposed in the ND filter 243. The region R4 is a region corresponding to a region (so-called “small window”) that is disposed in the liquid crystal plate 248 and displays an enlarged part (a region in which a main subject is present, a part of the AF area, or the like) of the subject image. The transmittance may be stepwise and continuously changed between a region (periphery part) on the outside of the ND filter 243 and a region (center part) on the inside of the ND filter 243. In this case, the brightness of the information display on the outside may be preferentially increased by decreasing the transmittance on the outside below the transmittance on the inside. As Fig 6 shown, the region R4 that displays an enlarged part of a region in which a main subject is superimposed with the image displayed on the display after transmittance of ND filter being changed.).
	Regarding claim 2, Ishida discloses wherein in the second state, the image displayed on the image display element is a predetermined mark (Fig. 6;   Para 79-80; region 4 is corresponding to a region that is disposed in the liquid crystal plate 248 and displays an enlarged part (a region in which a main subject is present, a part of the AF area, or the like) of the subject image; wherein it is predetermined based on the main subject being focused ) .
	Regarding claim 3, Ishida discloses the display apparatus according to claim 2, wherein the predetermined mark appears at a fixed position in the eyepiece portion regardless of a position of a user's eye (Fig.6; Para 80; wherein location of  region R4 is determined  and is only located on one region of the display) .
     Regarding claim 4, Ishida discloses wherein the reflection optical element has a curved surface shape (Fig. 4; wherein part of the reflection optical element liquid crystal plate lens249 has a curved surface shape) .
	Regarding claim 8, Ishida discloses the display apparatus according to claim 1, wherein in the first state, the display apparatus is used as an electronic view finder (Para 77-80,  99 ,  The regions F1 and F3 are regions in which the imaging information is mainly displayed   ) and wherein m the second state, the display apparatus is used as an optical sight (  Para 99; The region F2 is a region in which the optical image (optical image of the subject light incident from the finder window 241) of the subject is mainly displayed. The frame (bright frame BF) showing the imaging range and a frame FF showing the AF area are displayed in the region F2 by the liquid crystal plate 248. While the optical image (not illustrated in FIGS. 9 to 11) of the subject is displayed in the regions F1 to F3, the imaging information is displayed in superimposition with the optical image in the regions F1 and F3, and the bright frame BF and the frame FF are displayed in superimposition with the optical image in the region F2 by the liquid crystal plate 248.).
	Regarding claim 9, Ishida discloses  wherein the eyepiece portion functions as both an eyepiece portion of the electronic view finder  (  Para 76; information such as imaging information and a frame showing an imaging range that is the range of the subject light incident on the light-receiving surface of the imaging element 202 is displayed on the liquid crystal plate 248 (liquid crystal panel) based on the focal length (angle of view) of the interchangeable lens 300 under control of the display control unit 210 (refer to FIGS. 8 to 10 and the like). In addition, an inverted image (or a part thereof) of the subject image may be displayed on the liquid crystal plate 248 under control of the display control unit 210.) and an eyepiece portion of the optical sight (Para 73; i n optical image of the subject can be observed using the finder eyepiece portion 242. That is, the finder window 241, the ND filter 243, the ¼ wave plate 244, the objective lens 245, the prism 246, the eyepiece lens 247, and the finder eyepiece portion 242 function as the optical finder (optical view finder).) .
	Regarding claim 10,  Ishida discloses   wherein the reflection optical element is a light control mirror (  Para 77;  The prism 246 is configured with a first prism 246a and a second prism 246b. A half mirror surface 246M (half mirror) is formed in a part where the first prism 246a and the second prism 246b are joined. The half mirror surface 246M is arranged at an inclination of 45° with respect to the optical axis L3 of the liquid crystal plate lens 249.) .
	Regarding claim 15, the subject matter disclosed in claim 15 is similar to the subject matter disclosed in claim 1; therefore , claim 15 is rejected for the same reasons as set forth in claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (US Pub No.: US 2020/0228693 A1), in view of Kudo et al.  (US Pub. No.: US 2009/0303339 A1).
Regarding claim 11, Ishida does not disclose  “an enlargement lens disposed at a position between the reflection optical element and the eyepiece portion, the enlargement lens being configured to enlarge the picture; and a reduction fens disposed at a position between the object window and the reflection optical element, the reduction lens being configured to reduce the image from the object window” .
Kudo discloses ,  an enlargement lens , the enlargement lens being configured to enlarge the picture; and a reduction fens disposed at a position between the object window and the reflection optical element, the reduction lens being configured to reduce the image from the object window ( Fig. 2; Para 56; 170, 214 ; lens unit 300;  The lens information is updated upon a change of the lens pupil position when the user operates the lens to zoom in/out the object image, or a change of the aperture value by the user with an operation member such as the electronic dial 411. The zoom control unit 344 notifies the system control circuit 50 of a change of the pupil position via the connectors 322 and 122. Also, the system control circuit 50 is notified of a change of the aperture value as signals of many switches including the electronic dial 411. In this case, the zoom control unit 344 and operation unit 70 function as a lens information update notification unit. )  .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ishida with the teaching of Kudo in order to perform zoom control so the object being focused can be zoomed in and out based on future preference for image composition. 

Allowable subject matter
Claim 5-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                Regarding claim 5, none of the prior art discloses “wherein in the first state, the reflection optical element has a planar surface shape, and wherein in the second state, the reflection optical element has a curved surface shape ” in combination of other limitation in its base claim. 
           Regarding claim 6, none of the prior art discloses “The display apparatus according to claim 1,
wherein the reflection optical element includes a first reflection optical element having a planar surface shape, and a second reflection optical element having a curved surface shape.
wherein in the first state, the first reflection optical element is in a total reflection state, and the second reflection optical element is in a total transmission state, and
wherein in the second state, the first reflection optical element is in a total transmission state, and the second reflection optical element is in a half transmission state “ in combination of other limitation in its base claim.  
	Regarding claim 7 , none of the prior art discloses  “the display apparatus according to claim 1, further comprising a position detector configured to detect a position of a user's eve ball relative to the eyepiece portion,
wherein the reflection optical element has a planar surface shape, and wherein in the second state, the reflection optical element moves a position of the image displayed on the image display element, based on the position of the eye ball detected by the position detector” in combination of other limitation in its base claim.  
	 
        Regarding claim 12, none of the prior art discloses “wherein a reciprocal of an enlargement magnification of the enlargement lens is the same as a reduction magnification of the reduction lens “in combination of other limitation in its base claim.  
Regarding claim 13, none of the prior art discloses the display apparatus according to claim 1, further comprising: an enlargement lens configured to enlarge the picture; and 
a driver configured to drive the enlargement lens so that (a) in the first state, the enlargement lens is disposed at a position between the reflection optical element and the eyepiece portion, and (b) in the second state, the enlargement lens retracts from the position between the reflection optical element and the eyepiece portion.
	Regarding claim 14, none of the prior art discloses a shape-variable lens disposed at a position between the reflection optical clement and the eyepiece portion, the shape-variable lens having a variable shape: and
a deformation unit configured to deform a shape of the shape- variable lens so that (a) in the first state, the picture is enlarged, and (b) in the second State, magnification variation on the image from the object window is not performed” in combination of other limitation in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/Primary Examiner, Art Unit 2696